Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 11, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00176-CV


         IN THE ESTATE OF BILLIE LEE MARTIN, DECEASED,




                  On Appeal from the County Court at Law
                           Waller County, Texas
                       Trial Court Cause No. P09-52


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed December 5, 2012. On December
4, 2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.